IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DOMENIC TRICOME,                        : No. 35 MAL 2015
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
PAUL LARIVIERE, GMP                     :
NUTRACEUTICALS, INC.,                   :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.